Citation Nr: 1507582	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  06-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus claimed as due to herbicide exposure.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bladder cancer claimed as due to herbicide exposure.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities claimed as secondary to diabetes mellitus.

5. Entitlement to service connection for a bilateral leg disability (claimed peripheral neuropathy), claimed as secondary to diabetes mellitus.

6. Entitlement to service connection for a bilateral foot disability (claimed as peripheral neuropathy and pes planus), claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In February 2006, the RO denied service connection for peripheral neuropathy of the feet and legs.  In August 2008, the RO denied service connection for a bilateral foot disability. In September 2013, the RO declined to reopen the Veteran's claim for service connection for diabetes mellitus, bladder cancer, sleep apnea and peripheral neuropathy of the bilateral upper extremities.

In April 2010, the Board noted that while the issue of service connection for bilateral foot disorder was adjudicated separately from peripheral neuropathy of the lower extremities, the Board combined the issues of entitlement to service connection for a bilateral foot disorder and peripheral neuropathy, and made a separate issue of entitlement to service connection for bilateral leg disorder. In April 2010, May 2012, August 2013 and April 2014 the Board remanded the issues of service connection for a bilateral leg disability (claimed peripheral neuropathy) and service connection for a bilateral foot disability (claimed peripheral neuropathy and pes planus) for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's petition to reopen the claims of entitlement to service connection for diabetes mellitus, bladder cancer, sleep apnea and peripheral neuropathy of the bilateral upper extremities, in December 2013, the Veteran submitted correspondence expressing disagreement with the September 2013 rating decision that denied the petition reopen these claims. To date, however, the RO has not issued a statement of the case (SOC) regarding these particular issues in response to the Veteran's notice of disagreement (NOD). Therefore, remand is necessary to cure this defect. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999). The RO should return the claims file to the Board with respect to these particular issues only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The claims of entitlement to service connection for a bilateral leg disability (claimed peripheral neuropathy), claimed as secondary to diabetes mellitus and entitlement to service connection for a bilateral foot disability (claimed as peripheral neuropathy and pes planus), claimed as secondary to diabetes mellitus are inextricably intertwined with the petition to reopen the claim of entitlement to service connection for diabetes mellitus claimed as due to herbicide exposure.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Accordingly, action on these claims must be delayed. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue a SOC addressing the issues of entitlement to service connection for diabetes mellitus, bladder cancer, sleep apnea and peripheral neuropathy of the bilateral upper extremities. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. 

2. After completing this indicated development, all of the claims remaining on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his duly appointed representative should be furnished a fully responsive Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

